Title: From George Washington to the U.S. Senate, 20 May 1796
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate,
          United States 20th May 1796.
        
        I nominate,
        David Howell, of the State of Rhode Island, to be the Commissioner on the part of the United States, for the purpose of ascertaining the River St Croix, agreeably to the fifth Article of the treaty of Amity, Commerce and navigation, between the United States and Great Britain, in the room of Henry Knox, declined.
        James Sullivan, of Massachusetts, to be the Agent on behalf of the United States to manage the business of the fifth Article of the Treaty of Amity, commerce and navigation between the United States and Great Britain.
        Frederick Jacob Wichelhausen, to be the Consul of the United States at the City of Bremen.
        
          Go: Washington
        
      